Citation Nr: 1242356	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES
 
1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) for the period between July 3, 2006 and October 29, 2008?
 
2.  What evaluation is warranted for PTSD from October 30, 2008?
 
3.  What initial evaluation is warranted for lumbar degenerative disc disease since July 3, 2006?
 
4.  Entitlement to total disability based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  California Department of Veterans Affairs
 
 

WITNESS AT HEARING ON APPEAL
 
The Veteran

ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1965 to August 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
The Veteran testified at a personal hearing in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.
 
The issues of entitlement to service connection for a neck disorder, bilateral lower extremity weakness, and residuals of a traumatic brain injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 
 
The issues of entitlement to an increased rating for posttraumatic stress disorder  from October 30, 2008, entitlement to an increased rating for lumbar degenerative disc disease, and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 


FINDING OF FACT
 
Between July 3, 2006 and October 29, 2008, the Veteran's PTSD was not manifested by symptoms that produced occupational and social impairment with deficiencies in most areas.
 
 
CONCLUSION OF LAW
 
The requirements for an evaluation in excess of 50 percent for PTSD were not met between July 3, 2006 and October 29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned for posttraumatic stress disorder, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.
 
VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, to include obtaining Vet Center records, and as warranted by law, affording a VA examinations.  38 C.F.R. § 3.159(c).  In an August 2006 Vet Center record, the VA social worker indicated the Veteran had applied for Social Security disability benefits.  During his March 2012 Board hearing, the Veteran stated he had not applied for Social Security disability benefits.  Rather, he was receiving Social Security benefits based upon his age.  Hence, Social Security records need not be secured.
 
The Board finds that the appellant was provided the opportunity to present pertinent evidence and testimony at all stages of the claims process.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).
 
The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Legal Criteria and Analysis--PTSD
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443.
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the appellant's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Id. at 126.
 
The applicable rating criteria provide that PTSD which manifests with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships, warrants a 50 percent rating.  Id. 
 
A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association  's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  Scores between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).
 
After reviewing the evidence of record, the Board finds that an initial evaluation of 70 percent, but no higher, is warranted for service-connected PTSD between July 3, 2006 and October 29, 2008.
 
By way of history, the Veteran served in combat in the Republic of Vietnam during which time he was wounded in action.  
 
Vet Center records reveal that the Veteran began individual counseling for PTSD in February 2006.  He reported having combat-related nightmares, intrusive thoughts, interpersonal conflicts, anxiety, depression, survivor's guilt, hypervigilance, exaggerated startle response, anger control problems, and isolation.  In a March 2006 letter, the Veteran's treating licensed clinical social worker assessed him with a global assessment of functioning score of 40.  Additional Vet Center records revealed the Veteran struggled with alcohol use, expressing emotion for events occurring in his life, and opening up in therapy.  In June 2006, he was noted to appear depressed.  His voice was hesitant and low, and he constantly stroked his chin during the session.  In November 2006, he reported feeling "paralyzed" when his thoughts and feelings took over.  Throughout this treatment he consistently denied homicidal and suicidal ideation and hallucinations.  
  
In January 2007, the Veteran was afforded a VA PTSD examination.  He reported longstanding depression and PTSD, a depressed mood, survivor's guilt, anhedonia, and fleeting thoughts that he "would be better off dead."  He admitted to taking "downers" along with alcohol "years ago," but he denied any intent to self-harm due to religious beliefs.  The examiner noted it was likely a passive attempt at ending his life rather than an overt suicide attempt.  The Veteran reported two prior marriages.  He believed that a desire to self-isolate, as well as his nightmares, intrusive thoughts and hypervigilance contributed to the deterioration of his marriages.  He described having one very close friend, from childhood, who recently died.  He described his brother as his closest friend.  He did report knowing other Vietnam veterans as acquaintances.  His family was reportedly supportive, but it was difficult for him to respond to their affection or to "get close" to others.  He lived with his mother and his son.  He helped with chores around the house that were within his physical ability, but otherwise remained in his room.  He reported smoking marijuana weekly, and having a history of polysubstance abuse. 
 
On mental status examination, the Veteran's grooming was fair.  He was mildly disheveled, and his psychomotor activity was lethargic.  His speech was slow and his affect constricted.  He denied delusions, hallucinations, and obsessive or ritualistic behavior.  He experienced broken sleep, due to pain and nightmares.  He denied panic attacks and homicidal thoughts.  His memory was intact.  The examiner also noted the Veteran avoided eye contact, and described his lack of interest in social participation to be "marked."  He was diagnosed with PTSD and depressive disorder, and assigned a global assessment of functioning score of 51.  The examiner opined that the appellant's symptoms were moderate, and that symptoms due to posttraumatic stress disorder did not result in total occupation and social impairment.  She opined that symptoms due to PTSD resulted in deficiencies in thinking, family relations and mood, but did not result in deficiencies in judgment or work. 
 
The Veteran's siblings and a friend provided statements regarding the effects of the appellant's PTSD symptoms.  His siblings noted that the appellant was a very outgoing and popular teenager.  He was involved in many sports and groups in high school, and was voted into yearbook superlatives.  They noted that he now prefers to be alone, and avoids crowds.  His brother noted that the Veteran would participate in family functions for as long as he could handle before retreating to his room.  His sister noted that he while he would be present for family gatherings, he would stay on "the sidelines," and rarely participated in conversations.

On October 29, 2008, the Veteran was seen for a VA examination.  The appellant reported living with his mother, and spending most of his time at home doing crossword puzzles.  He denied any current history of substance abuse.  Mental status examination revealed that the Veteran was casually dressed and groomed.  His mood was described as "not too bad," but his affect was tired.  He denied suicidal and homicidal ideation.   His thought processes were organized and goal directed.  He described having increasingly frequent and disturbing dreams and memories about Vietnam; and constantly attempting to avoid thinking about the military.  He felt emotionally cut off from others, having constant sleep difficulties, being easily startled, and having an exaggerated startle response.  The examiner diagnosed posttraumatic stress disorder, and a chronic depressive disorder secondary to posttraumatic stress disorder.  He assigned a global assessment of functioning score of 50.

The Board finds that the statements of the Veteran and his relatives are credible descriptions of his current PTSD symptoms.  The Veteran and his representative provided testimony of increased symptoms during his March 2012 hearing; however, as this decision addresses the period between July 2006 and October 2008 only.
 
The Board finds that a 70 percent disability rating for posttraumatic stress disorder is not warranted for the period between July 3, 2006 and October 29, 2008.  In this regard, the evidence of record consistently shows that the appellant's posttraumatic stress disorder is not manifested by suicidal ideation or obsessional rituals.  His speech was not illogical, obscure, or irrelevant.  While the appellant's posttraumatic stress disorder is related to his depression, there is no evidence that it affected his ability to function independently.  There is, for example, no evidence that posttraumatic stress disorder was manifested by unprovoked irritability with periods of violence.  Likewise, there is no evidence that posttraumatic stress disorder caused spatial disorientation, or the Veteran to neglect his personal appearance and hygiene.  While the appellant's relationships are not numerous, during the term at issue he maintained a healthy relationship with his mother and brother, and he remained acquaintances with other Vietnam veterans.  As such, the Board finds that the preponderance of the evidence is against entitlement to an increased initial rating for posttraumatic stress disorder for the period from July 3, 2006 to October 29, 2008.

In reaching this decision the Board acknowledges that the Veteran has been unemployed since 2001, but he has attributed his unemployment to his lumbar spine disorder.  Further, the January 2007 VA examiner found that the appellant's PTSD symptoms did not result in total occupational and social impairment.  He has been able to affectively participate in group therapy, and he continuously denied delusions and hallucinations.  He has not described episodes of disorientation to time or place, and he has proven a good historian of his stressors, personal history, and has shown insight into how his PTSD has affected his past relationships.  Overall, the Board finds that the Veteran's symptoms during the term addressed in this decision warranted no more than a 50 percent rating.  38 C.F.R. § 4.130.
 
Finally, the symptoms presented by the Veteran's PTSD are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same disorder, and the rating schedule provides for higher ratings for increased symptoms.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
 
ORDER
 
Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder for the period from July 3, 2006 to October 29, 2008, is denied.
 
 

REMAND
 
PTSD
 
The Board is remanding the Veteran's claim for an increased rating for PTSD from October 30, 2008, because the record contains Vet Center treatment records from 2006 only.  The Veteran reports participating in at least monthly treatment with the Vet Center, as well as treatment with a psychiatrist twice a year.  On remand, Vet Center and VA treatment records from 2006 to the present should be obtained.
 
While the Veteran was provided a VA PTSD examination in October 2008, during his 2012 Board hearing he testified that his symptoms had continued to deteriorate, and his representative requested that the appellant be scheduled for a new VA examination to determine the current severity of his PTSD.  In light of the above, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).
 
Lumbar Spine
 
Treatment records contained in the claims file and available on Virtual VA do not include records after 2006.  On remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)
 
The Veteran was afforded a VA spine examination in January 2007; however, the examination report did not address the degree, if any, of the appellant's functional loss of motion due to pain on use or during flare-ups as measured in degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, the examiner noted the Veteran walked with a normal gait and had no incapacitating episodes; however, additional treatment records and statements indicate he walks with an abnormal gait, and he has described incapacitating episodes.  As such, the Board finds that he should be afforded an additional VA examination. 
 
Individual unemployability 
 
The Veteran has testified that he has been unable to work as a result of his service-connected disabilities, specifically as a result of his post traumatic stress and lumbar disorders.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.   Id. at 453. While the this issue has yet to be certified for appeal or addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue because the appellant has argued that he is unable to work due to his post traumatic stress disorder and lumbar disorder.
 
Therefore, this case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran corrective VCAA notice which includes an explanation of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability.
 
2.  The AMC/RO should obtain any treatment records regarding care for PTSD and/or lumbar degenerative disc disease dating since August 2006, to include ongoing Vet Center treatment records.  Any records obtained must be associated with the Veteran's claims folder.  If the AMC/RO cannot locate any identified record, then the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
3.  Thereafter, the Veteran must be afforded a VA psychiatric examination.  The examining psychiatrist is to be given access to the claims folder, a copy of this REMAND and Virtual VA.  The examining psychiatrist must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheet for rating posttraumatic stress disorder, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to posttraumatic stress disorder.  The examining psychiatrist must opine whether there has been an increase in severity since the October 2008 examination, and, if so, the approximate date of the increase in severity.  The examining psychiatrist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment based on the posttraumatic stress disorder alone or in conjunction with his other service-connected disabilities.  A complete rationale for any opinion offered must be provided.
 
4.  The Veteran must be afforded a VA orthopedic examination.  The examining orthopedist is to be given access to the claims folder, a copy of this REMAND and Virtual VA.  The examining orthopedist must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating lumbar degenerative disc disease the examining orthopedist is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar disc disease.  The orthopedist must address the nature of any lumbar weakness or fatigue.  The examiner must discuss the extent of any documented physician prescribed bed rest since 2008.  The examination report should also include a complete neurological evaluation.  The orthopedist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment based on the lumbar degenerative disc disease alone or in conjunction with his other service-connected disabilities.  A complete rationale for any opinion offered must be provided.
 
5.  The Veteran is to be notified that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).
 
6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed, to include entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  All applicable laws and regulations should be considered. If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


